 BIG Y SUPERMARKETS405Big Y SupermarketsandAmalgamated Meat Cutters,Food Store&Allied Workers of North America,AFL-CIO,Local No.33. Case 1-CA-5988October 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn December 26, 1967, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certain otheralleged unfair labor practices, and recommended thattheallegationspertaining thereto be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, andthe General Counsel filed a brief in support of theDecision. The Respondent also filed with the Board amotion to correct and supplement the record, andsubsequently the General Counsel filed an answer tothemotion.Respondent filed a response to theGeneral Counsel's answer.'Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner,' except as modified below.1.We find merit in Respondent's exception to theTrialExaminer's finding that Respondent "inter-;rogated" Constance Menard on May 20, 1967. Therecord indicates that Paul D'Amour, Respondent'spresident,did not question Miss Menard in anyrespect on this occasion. We do find, however, thatD'Amour created an impression of surveillance bystating to Miss Menard that he knew how she hadvoted in the previous election, but he did not knowwhat was said to her to have her change her mind. Wefind that this statement violated Section 8(a)(1) ofthe Act.2.We find merit in Respondent's exceptions to theTrialExaminer's recommendation that FlorenceDanie,PaulBernard, and Dennis LaJeunesse betransferred to or reinstated with backpay in the meatdepartment at the Chicopee Falls store. The com-plaint contained no allegation that the three above-named persons were discriminatees and the recordcontains no evidence to support the Trial Examiner inthis regard.We therefore shall strike all reference toDanie, Bernard, and LaJeunesse from the Trial Exam-iner's Recommended Order and the appendix thereto.3.We agree with the Trial Examiner's finding thatRespondent violated Section 8(a)(1) and (3) of theAct by transferring Joseph Kumor from the meatdepartment in the Chicopee Falls store to anotherstore because of his union activities. We disagree,however, with the Trial Examiner's further findingthat this transfer "induc[ed] [Kumor] to quit" hisjob, and his consequent recommendation that Kumorbe offered reinstatement with backpay.Insofar as it relates to Kumor, the complaintalleged only that Kumor was transferred to a lessdesirable job at another store because he had engagedin protected concerted activities. The Trial Examiner,after considering the "timing and the circumstancesof the transfer" and the "credited testimony" thatKumor was "transferred because he was talking" fortheUnion, found, and we agree, that Kumor'stransfer was a violation of Section 8(a)(1) and (3) ofthe Act. There was no allegation in the complaint,however, that Kumor was constructively discharged,and the issue of constructive discharge was notlitigated. It is clear, therefore, that the question of theRespondent's legal liability for Kumor's decision toterminate his employment is not properly before usfor decision. The record indicates that Kumor volun-tarilyquit his job because of a change in his workschedule at the store to which he was transferred. Thecomplaint did not allege that the change in schedulewas unlawfully motivated. If an employee quits hisjob after being transferred, an employer cannotnormally be held legally responsible for that action,unless it is alleged and is shown that the terminationThat part of Respondent'smotion to which the General Counselinterposes no objection is herewith granted. The remainder of Respond-ent's motion requests the Board to take official notice that the RegionalOffice file shows that the Regional Director administratively investi-gated an allegation concerning the constructive discharge of JosephKumor and that such claim was found to be without merit and was notincluded in a later amended charge.The General Counsel's answer ineffectargues that the Board may only take notice of "formaldocuments"which, he implies,would not include the administrative173 NLRB No. 67files that the Respondent seeks to have noticed.Without passing uponthe precise question raised by the motion,we hereby deny it as beingmoot, since we decide elsewhere that in view of the fact that thecomplaint herein did not allege that Kumor was constructivelydischarged,the remedy ordered by the Trial Examiner cannot beadopted2 No exceptions were filed to ihF-TrialExaminer'sdismissal ofcertain of the allegations of the complaint. Accordingly,we adopt thoseportions of his Decisionpro forma. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the culmination of a plan on the part of theemployer to force such action, or the foreseeableconsequence of the earlier transfer. Such a plan wasnot alleged in the complaint, litigated at the hearing,nor shown by the evidence herein, nor is there anyallegation or evidence that Kumor's decision to quitcould reasonably have been foreseen by the Respond-ent at the time of the discriminatory transfer. In viewof our conclusions in this respect, we shall not orderRespondent to offer reinstatement to Kumor. How-ever, although it does not appear that there was anywage differential between the stores from which, andtowhich, Kumor was transferred, he would have abackpay claim for any such differential which mighthave existed for the period during which he worked atthe latter store. We shall therefore order backpay forKumor, to make him whole for loss of earnings, ifany, resulting from the discriminatory transfer.4.We also find meet in Respondent's exception tothe Trial Examiner's finding that the refusal to hireChristine Scagliarini violated Section 8(a)(1) and (3)of the Act. The Trial Examiner found that Respond-ent had indicated to Christine that it would considerher application for employment up until the time thattheUnion won an election in the store in whichChristine's sisterwas employed. At that time, theTrial Examiner found, the Respondent attempted toretaliate against Christine's sister, believed by Re-spondent to be a union supporter, by stating that itcould not hire Christine because of an alleged policyagainst hiring relatives of present employees. Even ifwe assume with the Trial Examiner that the reasongiven for not hiring Christine was questionable, wecannot find that a violation warranting a remedialorder has been made out. The record does notindicate that Respondent's president, who had merelyfended off questions about Christine's possible em-ployment with the suggestion that she file an applica-tion, ever seriously considered hiring her; nor does itshow that there were any openings at the time thather final request for employment was denied; nordoes it demonstrate that she had all of the necessaryqualifications for any position that might have beenavailable.Furthermore, the complaint alleges thatChristine was not hired because she "had engaged inprotected concerted activities by assisting and sup-porting the Union." The record is totally devoid ofany evidence to support this allegation. Accordingly,we shall dismiss that portion of the complaint relatingto Christine Scagliarini.5.We adopt the Trial Examiner's ultimate con-clusion that Respondent violated Section 8(a)(1) and(3) of the Act by refusing to permit Linda Scagliarim,upon her graduation from high school, to transfer tothe day shift, where she could work longer hours.However, we do not consider his remedial recom-mendations to be appropriate to Linda's case. TheTrial Examiner recommended that Linda be awardedbackpay from the time of the refusal to transfer untilRespondent offers her reinstatement. The recordshows that, after the refusal, Linda continued to workon the night shift for 3 months, at which time she "justquit."The complaint does not allege, and theevidence does not demonstrate, that her decision toquitwas in any way a product, calculated orforeseeable, of the refusal to transfer her. We shallamend the Trial Examiner's recommendation bylimiting the running of backpay from the time of therefusal to transfer until the date of Linda Scagliarini'sresignation.THE REMEDYIn order to remedy the effects of the unfair laborpractices herein found and to effectuate the policies ofthe Act, we shall order that the Respondent cease anddesist from unlawful conduct and take certain af-firmative action.We shall require that the Respondent offer to JeanMenard immediate and full reinstatement to herformer or substantially equivalent position, withoutprejudice to her seniority and other rights andprivileges, and make her whole for any loss of pay shemay have suffered during the period from May 20,1967, to the date of a proper offer of reinstatement.We shall require that Linda Scagliarini be made wholefor any loss of pay she may have suffered during theperiod between May 30, 1967 and August 27, 1967,by reason of the discrimination against her, as foundabove.We shall require that Respondent offer toRobert McHale, Jeannine Fradet, Constance Menard,and Richard Martin, immediate transfer to theirformer or substantially equivalent positions in themeat department of the Chicopee Falls store, withoutprejudice to their seniority and other rights andprivileges, and make them whole for loss of earnings,if any, from the time of their discriminatory transfersto the date of proper offers of transfer. Backpay forthe four last-named employees,McHale, Fradet,Menard, and Martin, shall consist of the difference, ifany, in wages and other benefits between that whichthey would have received at the Chicopee Falls storeand that received by them at the stores to which theywere transferred. Backpay shall also be paid on asimilar basis to Joseph Kumor, limited as indicated inthe body of this Decision. Any such backpay liabilitywhich might arise in favor of Constance Menard shallterminate as of September 1967, at which time she BIG Y SUPERMARKETS407quit her employment to enter college. Backpay shallbe computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, plus interest at6 percent per annum as prescribed inIsis Plumbing &Heating Co,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,Big Y Supermarkets, Chicopee Falls, Massachusetts,its officers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Attempting to undermine Amalgamated MeatCutters,Food Store & Allied Workers of NorthAmerica, AFL-CIO, Local No. 33, by transferringany employee because he or she voted for that Union.(b)Discriminating against any employee to dis-courage membership in, or to undermine, the above-named Union or any other labor organization.(c)Unlawfully creating the impression of surveil-lance of its employees' union activities or votingpreferences.(d)Threatening to withdraw benefits or establishlessdesirableworking conditions if employees votefor union representation.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act.(a)Offer immediate and full reinstatement to JeanMenard to her former or substantially equivalentposition, without prejudice to her seniority, and otherrights and privileges; and make her whole in themanner set forth in the section of this Decisionentitled "The Remedy."(b)Offer transfer, to their former or substantiallyequivalentpositions in the Chicopee Falls meatdepartment, without prejudice to their seniority andother rights and privileges, to Robert McHale,Jeannine Fradet, Constance Menard, and RichardMartin, and make them whole in the manner set forthin the section of this Decision entitled "The Reme-dy—(c)Make whole Linda Scagliarini and JosephKumor in the manner set forth in the section of thisDecision entitled "The Remedy."(d)Notify Jean Menard, if presently serving in theArmed Forces of the United States, of her right tofull reinstatement, upon application, in accordancewith the Selective Service Act and Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(e)Preserve and make available to the Board, or itsagents, upon request, for examination and copying,allpayroll records, social security payment records,timecards,personnel records and reports, and allrecords necessary to analyze the amount of backpaydue under the terms of this Order.(f)Post at all its stores in Chicopee Falls andelsewhere in Massachusetts copies of the attachedNotice marked "Appendix."3 Copies of such Notice,on forms provided by the Regional Director forRegion 1, shall, after being duly signed by anauthorized representative of the Respondent, beposted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere Notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 1, inwriting,within 10 days from the date of the receiptof this Decision and Order, what steps the Respond-ent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notspecifically found herein.3 In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words "aDecision and Order"the words "a Decree of the United States Court ofAppeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL NOT try to undermine AmalgamatedMeat Cutters,Food Store&AlliedWorkers ofNorth America,AFL-CIO,Local No. 33, by trans-ferring out employees who voted for that Union.WE WILL NOT discriminate against employees forsupporting Amalgamated Meat Cutters, Food Store& Allied Workers of North America,AFL-CIO, LocalNo. 33, or any other Union.WE WILL NOT create the impression of surveil-lance of our employees about union activities orhow they voted.WE WILL NOT threaten to withdraw benefits orchange working conditions if our employees votefor a union.WE WILL NOT interferewithour employees'union activities.WE WILL offer Jean Menard reinstatement, andgive her any backpay due her.WE WILL offer to transferRobertMcHale,Jeannine Fradet,Constance Menard,and Richard 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin, to the Chicopee Falls meat department,and give them any backpay due them.WE WILL give backpay to Linda Scagliarini and,any backpay due Joseph Kumor.WE WILL notify Jean Menard, if presently serv-ing in the Armed Forces of the United States, ofher right to full reinstatement upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.BIG Y SUPERMARKETS(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisNotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing,Cambridge & New Sudbury Streets, Boston,Massachusetts 02203, Telephone 617--223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner This case was triedatChicopee, Massachusetts, on October 17-20, 1967,' pur-suant to a charge filed on June 22 and amended on August 14,by Amalgamated Meat Cutters, Food Store & Allied Workersof North America, AFL-CIO, Local No. 33, herein called theUnion, and pursuant to a complaint issued on August 17. Thecase arose during the time the Respondent, Big Y Super-markets, herein called the Company, was seeking a courtinjunction against the Board's conducting separate depart-mental elections in two of its stores The primary issues are(a) whether two of the four transfers made by the Companyfrom the Chicopee Falls store's meat department after the firstelection, and three of the five transfers from the unit after theUnion's victory in the rerun election, were illegally designed toundercut the Union, (b) whether the Company discrimina-torily refused a shift change and longer workweek for anotherunit employee, and discriminated against sisters of two unitemployees, after the second election, and (c) whether theCompany threatened and coercively interrogated employees,in violation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration of the'All dates, unless otherwise indicated, refer to the year 19672 The General Counsel'smotion to correct the transcript, datedNovember 3, is granted and the transcript is hereby corrected ac-cordingly.briefs filed by the General Counsel and the Company, I makethe following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY AND THELABOR ORGANIZATION INVOLVEDThe Company is a Massachusetts corporation which isengaged, through separately incorporated supermarkets, in theretailsaleof food and related products in Chicopee Falls,Massachusetts, and nearby cities, where it annually receiveslarge quantities of food directly from outside the State, andhas a gross volume of business exceeding $500,000 annually.The Company admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The Union is a labor organization within the meaning ofthe Act.11THE ALLEGED UNFAIR LABOR PRACTICESA. Background of the CaseOn November 21, 1966, the Board directed that elections beheld in two of the Company's stores, with the Union on theballot in separate meat department units.Big Y Supermarkets,161 NLRB No. 109 (1966) Taking the position that "separatestore and separate department units are inappropriate and thatthe underlying unit decision of the Board .. is contrary tolaw, void and of no legal effect," the Company sought aninjunction in the Federal district court against the Board'sconducting the separate elections. The injunction was deniedon January 19Big Y Supermarkets, Inc v. McCulloch,263 F.Supp 175 (D. Mass. 1967). In the elections which followed onJanuary 20, a majority of the employees in all four units votedagainstunion representation. (The closest vote, in theChicopee Falls meat department, was 5 votes for and 7 againstthe Union, with 2 challenged ballots. The vote in the unit ofremaining employees in the Chicopee Falls store was 3 votesfor and 26 votes against another union, the Retail Clerks, with3 challenged ballots.)Thereafter the Company filed an appeal in the injunctionaction, and the lower court's judgment was affirmed on June12. Big Y Supermarkets, Inc. v. McCulloch,378 F.2d 304 (1Cir 1967).In the meantime the Regional Director, upon objectionsfiledby the Unions,set asidethe elections because of theCompany's failure to file the required election eligibility lists.(The Regional Director found it unnecessary to rule on theUnion's further objection that the Company interfered withthefreechoiceof the Chicopee Falls meat departmentemployees by an antiunion talk on the morning of theelection.)New elections were held on May 19 in all 4 units. This timethe Chicopee Falls meat department employees voted 7 to 3 infavor of the Union, in contrast to the votes in the other 3units,overwhelminglyagainstunionrepresentation. (The BIG Y SUPERMARKETSRetail Clerks received only 1 out of 29 votes in the otherChicopee Falls unit.)On June 26,theRegional Directoroverruled the Company'sobjections to the election andcertified the Union as the exclusive representative of the meatdepartment unit in the Chicopee Falls store.On August 2, theBoard denied the Company's request for review.B. Alleged Discriminatory Motivation1Testimony of ex-supervisorThe GeneralCounsel assertsthat the Company, whilechallenging theBoard'sunitdetermination,discriminatedagainst Chicopee Falls meat department employees"becauseof the closevote in that unit in the first election" and "theUnion's victoryin that unit in the second election." In supportof this contention,the GeneralCounsel offeredthe testimonyof a former supervisor in theChicopeeFalls store,MeatManager RolandLeducwho, if credited,revealed a discrimina-torymotivation for the Company'stransferring two meatdepartment employees(Robert McHale and Joseph Kumor)after the firstelection,and alsothe fact thatafter the secondelection,the Companyreached its conclusionabout whichseven employeesvotedfor andwhichthree voted against theUnion. Leduc testified-(a) A few days after the January20 election, President PaulD'Amour, inthe presence of Operations Director Lee Huston,told Leduc that "McHale hadvoted for the UnionHe was sureon this. And that they wouldtransferhim out to another storefor specialtrainingto become a meat cutter, and thensomehow get rid of him." (Emphasis supplied.) (McHale wastransferredon February1 to the so-called Willimansett store,on Meadow Street in Chicopee,where a largermajority of themeat department employeeshad votedagainst the Union )(b) Shortly after the Companytransferred Kumor out ofthe ChicopeeFallsmeat departmenton April28 (3 weeksbefore thesecond election), Store Manager Jules Drapeau toldLeduc he thoughtKumor "had been transferredbecause hewas talkingopenly forthe Union."(Emphasis supplied.)(c)On May 20,followingthe 7 to 3 vote for the Union onMay 19,PresidentD'Amour told Leduc "that itwas obviouswho votedagainst the Union because there was only threevotes; andthatfromtheir research,that these three were . .RitaGilbault,Norma Moreau, and Ingeborg Coleman."(Emphasis supplied.These three were the only employees whotestifiedon behalf of the Companyat the trial.The allegeddiscnminatees,JeannineFradet,ConstanceMenard, andRichard Martin(who were transferred out of theChicopeeFallsmeat department on June 21and 22),and LindaScagliarrni(who was denied a longer workweek), were amongthe seven remaining voters in the unit.)Without explanation, the Companyfailed to call as a witnesseither Operations Director Huston or Store Manager Drapeau.Therefore Leduc'stestimony in (b), above, concerning thestatement by Drapeau,isundemed;and Leduc's positivetestimony in (a), above,concerning D'Amour's stated plan toget rid of union supporter McHale, remains undenied by thewitness. D'Amourtestifiedthat he did not recall"any specificconversation with Mr.Leduc withregard to Mr. McHale," nortalkingwith LeducinHuston'spresence about transferringMcHale, butthat "I may have" told Leduc thatMcHale would beadvised thathe was being transferred for special training.ConcerningLeduc's testimonyin (c), above, that D'Amour said409he knew from"their research"which three of the employeesvoted against the Union,D'Amour admitted talking to Leduc onMay 20 about the results of the election.When asked what wassaid, D'Amour testified, "I said that I didn't know who voted forwhom because it was a secret ballot. How can I tell?" TheGeneral Counsel,describing this as a "convenient disclaimer" forD'Amour to have made,argues that"it simply does not ringtrue." I agree.Such a conversation would have been pointless. Idiscredit D'Amour's assertion as a mere afterthoughtThe Company subjected Leduc to exhaustive cross-examination,both before and after defense witnesses Guilbault,Moreau, and Coleman testified I agree with the General Counselthat this cross-examination served to enhance Leduc's credibil-ity.Leduc greatly impressed me as a forthright,honest witnesswho (although preferring not to be called as a witness and to "getinvolved")did his best to answer all questionstruthfully,regardlessof whomhis answersmight benefit. Accordingly, Icredit his testimony concerning the Company'smotivation andits"research" on how the employees voted in the May 19election.I also credit Leduc's further testimony,revealing the concernof another management official, General Manager EdwardCorbiel, about who voted for and against the Union Leductestified that a few days after the May 19 election, Corbiel was inthe store and as he was passing by the delicatessen case, he turnedtoward Jeannine Fradet(one of the alleged discriminatees whowas working on the case at the time)and told Leduc "that shehad voted for them, too,"referring to the Union. (When called asa witness,Corbiel denied that he ever had a conversation withFradet, but did not deny telling Leduc that Fradet was one ofthose who voted for the Union.)Accordingly,Ifind,on the basis of Leduc's testimony andbefore considering other evidence,that the Company took intoconsiderationMcHale's and Kumor's union activities whendeciding to transfer them, and that the Company reached adetermination at least by May 20, that Fradet,ConstanceMenard, Martin, and Scagliarini were among the seven meatdepartment employees who voted for the Union on May 192.Attentionon seven union supportersOn May 20, the day after the second election, the Companysent a letter to all its employees,discussingthe electionresults.The letterrecitedthe "overwhelming" votes for the Company,excepting the 7 to 3 vote in the ChicopeeFalls meat department.Concerningthe meat departmentvote, the letter predicted no"changes fora long while"because of the pending litigation inthe courts,and concludedWe wish toexpress ourheartfeltgratitudeto all whoworked so hard to fightagainst being split up into smallgroups andwe will go toall possible means to preventthissmall groupof seven people from trying to change the destinyof approximately 500 BIG Y employees.[Emphasis sup-plied.]The General Counselcontendsthatpursuant to theseannounced intentions,the Company "did indeed go to allpossible lengths to retaliate againstthis group of seven people ...to removethem fromthe unit in anticipationof the thirdelectionwhichRespondent was seeking."Then on June 21,the sameday the Companytransferred twoof the seven union supporters (Fradet andConstanceMenard),and the day before ittransferredanother one of the seven(Martin) out of the unit,itwrote its employees another letter, 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalling their attention to the seven unidentified employees whovoted for the Union, and claiming that the seven were beingscrutinized by their fellow workers. Also stating that the Unionmay "eventually fade away," and predicting that "this activitywill be forgotten like water over the dam," the letter concludedWatch out for the [union] "trouble makers".If youencourage them, they'll keep trying, but if you stand up tothem for your own convictions they willeventually fade away.Needless to say, they are up against some strongopposition from the majority of you, backed up by forcefulsupport from your company. This is only the beginning andthis so-called firstvictory amongst7 of 10 employees in onedepartment of the six BIG Y stores may prove to be theUnion's biggest defeat and certainly a big disappointmentfor their very few supporters. Never in the history of ourcompany has sucha few people been scrutinizedthusly bytheir fellow workers. Fingers are being pointed, accusationsare being made. We suggest that understanding and forgive-ness be the new by-word andin the long run, this activitywill be forgotten like water over the dam.... Let us fight on and win out. [Emphasis supplied.]This letter clearly directed the employees' attention to theseven union supporters, at a time when the Company wastransferring out of the unit four of the employees (includingantiunion employeeNorma Moreau to fill a "very diredemand" for a meatwrapper in another store ) Upon consider-ing the timing and wording of the letter, in the context of theearlierannouncement that the Company would go to "allpossiblemeans" to prevent "this small group of seven" fromchanging the destiny of the Company's employees, and otherevidence of the Company's motivation, I draw the inferencethat the Company was taking into consideration the unionactivities of Fradet, Constance Menard, and Martin when itdecided to transfer them out of the unit on June 21 and 223Replacement of union supportersWhereas the Company contends that its actions "weredictated, as in the past, by the operational requirements oftheir business," the General Counsel argues that the transfersand replacements show a discriminatory patternThe evidence shows that at the time of the January 20election, there were 14 employees in the meat department unit(including Roger LaBrecque, who cast a challenged ballot).Only 8 of these 14 remained in the unit at the time of the May19 rerun election, and at the time of trial there remained only 3(including 2 who the Company determined had votedagainstthe Union on May 19)Between the first and second elections, the Companytransferredout 4 employees (Alexander Drumm, McHale,Kumor, and LaBrecque), 2 quit, and 3 were transferred intothe unit, reducing the complement to 11. (Two of thosetransferred out, Kumor and LaBrecque, cast challenged ballotsin the May 19 election)BetweenMay 19 and August 2 (whenthe Company's request for review was denied), the Companytransferredout4 employees (Norma Moreau, Fradet,Constance Menard, andMartin), 1 quit, and 5 employees weretransferred into the unit, plus another (Sandy Weinberg) whowas working in the unit temporarily. Thus on August 2, theunit consisted of 11 permanent employees. Between then andthe date of trial, 1 unit employee (Meatcutter John Delaney)was promoted from the unit to meat manager, 2 (John Benardand an employee transferred in after May 19) were transferredout, and I (Linda Scagliarini, the alleged discnminatee deniedfull-time employment) quit. Inasmuch as there were 10 or I 1employees working in the department at the time of trial,either 3 or 4 additional replacements had been brought in bythat time. This made a total of 11 or 12 persons transferred inpermanently, and 1 temporarily, to replace at least in part thepersons who left the unitAmong the seven employees who the Company determinedhad voted for the Union on May 19 (Benard, Florence Dance,Fradet,Dennis LaJeunesse, Martin, Constance Menard, andLinda Scagliarim), none was working in the meat departmentat the time of trial The only one still remaining in the unit wasDance, who was off from work with a back injury, receivingworkmen's compensationThere were thus nine voting employees transferred out ofthe unit (four after the first election and five after the second).The complaint does not allege a discriminatory motivation forfour of the nine transferred (Drumm, LaBrecque, Moreau, andBenard).One of these (Alexander Drumm) whose dutiesincluded meat cutting, was transferred out of the unit aboutFebruary 18 (shortly after the meat cutting trainee, allegeddiscriminatee McHale, was transferred out), leaving a shortageofmeatcutters in the department, even after meatcutterDelaney was transferred into the unit about March 28, RitaGuilbault (one of the three employees who the Company's"research" disclosed had voted against the Union on May 19and who were called to testify on behalf of the Company atthe trial) gave testimony about Drumm's union activity beforehis transferHowever, thereisnodirect evidencewhenshefurnished this information to the Company (although there isevidence that the Union was openlydiscussed).The last of thefour transferredwas Paul Benard,one of the seven theCompany determined had voted for the Union on May 19.The General Counsel argues that by transferring out unionsupporters and replacing them with employees from otherstores, or from the Chicopee Falls store's other bargaining unitwhich had voted overwhelmingly against union representation,the Company hoped to dilute the Union's support in the meatdepartmentOn the other hand, the Company presentedevidence of other transfers between stores in the normal courseof business, particularly upon the opening of a new store (ason April 25, when the Springfield store was opened) TheCompany introduced into evidence a copy of its Employees'Manual(revised April 1, 1966, about 6 monthsafterthe Unionpetitioned for an election), which contains a provision that"An employee may be temporarily or permanently assigned tosuch duties as the needs of the Company require. In the futuregrowth of the Company, it is expected that employees willaccept transfers to other locations operated by the Companywith the interest of the employee's development and promo-tion in mind and for the enhancement of the continued growthof the Company " (The Company's brief inadvertently assertsthat the Employees' Manual in evidence was revised onFebruary 1, 1965, and argues that "This statement of policywas adopted and officially announced some 6 monthsbeforethe Union petitioned for an election in September, 1965." Theevidence does not show whether an earlier version of themanual contained the same language, or whether or not themanual wasfirstadopted during one of the earlier unionorganizingcampaigns )Ihave considered all the General Counsel's and theCompany's detailed arguments, and the supporting evidence,on whether the transfers and replacements indicatea discrimi- BIG Y SUPERMARKETSnatory pattern or legitimate operational requirements, inevaluating the other evidence and contentions in the caseC.Alleged Discriminatory Transfers1Question of credibilityExecutive Vice President Gerald D'Amour, who testifiedthathe had the primary and final responsibility for thetransfersof employees between stores, gave testimony insupport of the Company's contention that the transfers of thefive alleged discrrminatees were dictated by the operationalrequirements of the business With the exception of the limitedtestimony by President Paul D'Amour, the Company offeredno corroborating testimony, and gave no explanation for notcallingothermanagement officials who purportedly parti-cipated in the decisions.The Company having placed such reliance on GeraldD'Amour's testimony, and the General Counsel having ques-tioned his credibility, I deem it important first to assess thetrustworthinessof Gerald D'Amour as a witness, beforediscussing the several transfers and other alleged discriminatoryactions.When called as the first defense witness, Gerald D'Amourgave explanations for transferring McHale in February andKumor in April Then when asked about the general staffingsituation in the meat department "between the first andsecond election," he claimed that "we attempted during thatperiod to ... adopt a status quo position and not makeanymaterial changesThis was done for two reasons.. for themorale of the group. [and] to indicate that we werenotinanyway tryingto reciprocateor hurt anyone whateverhappenedin spite of the fact that we were too overstaffed,and we were suffering economic payroll losses week in andweek out." (Emphasis supplied.) He explained that in theperiod "from January through May [we] were carrying about17 or 18 employees," and doing about the same volume ofbusiness as at the time of trial, with only 10 or 11 employeesinthe department. He testified that during that period(JanuarythroughMay), he would have liked to have madeseveraltransfers to the other stores,allof which wereunderstaffed.Such a distorted picture reflects adversely on GeraldD'Amour's credibility. As already indicated, there were not 17or 18 employees in the department from JanuarythroughMay, and not a surplus of "several" employees whom he wouldliked to have transferred to understaffed stores, but whom hedid not because of the so-called status quo policy. There were14 employees in the dapartment on January 20, and by May19 the Company hadtransferred out 4employees, including 2meat cutting employees (McHale and Drumm) in February,thereby contributing to a serious shortage of meatcutters inthe department. The 11 employees in the department on May19were the same number employed there on August 2.Furthermore, when D'Amour was recalled on the last day ofthe trial to prove up a list of permanent transfers betweenstores,he revealed that the Company decided during thisperiod of time to permanently transfer a fifth employee,Constance Menard, out of the unit, and did transfer her to theFairview store on April 29, but transferred her back toChicopee Falls shortly thereafter when it was found that shewas no longer needed there. Thus, instead of maintaining astatus quo between the elections and keeping in the unit an411excess number of employees needed in other stores, theCompany reduced the complement from 14 to 11, andtransferred out 5 employees-including 2 in February and 1who was transferred back into the unit when not needed in theFairview store.At this point in the direct examination of D'Amour, theCompany's counsel asked him questions which appeared togive him an opportunity to retract his testimony that there wasan extreme overstaffing of the meat department, that theCompany did not make any material changes between theelections, and that the overstaffing continued through May,"for the morale of the group" (presumably in the electioncampaigns), and "not ... to reciprocate" (presumably mean-ing, not to take reprisals after the close January 20 vote in thedepartment) Thus, the counsel asked if there was "any change.. in your overall policy in transfers" necessitated by theopening of the new store in Springfield (on April 25, about 3weeks before the May 19 election), and whether employeeswho voluntarily quit between the first and second electionswere replaced. Then, without being asked, the counsel volun-teered to the Trial Examiner, within the hearing of the witness,"That several other employees were transferred out" duringthat period D'Amour testified that "we took advantage of thepossibility of that Springfield store opening to get these variousteams in all the stores equalized," and that "we didn't" replacethe employees who voluntarily quit. He next testified that thedepartment was understaffed with meatcutters and that JohnDelaney, "a full-fledged meat cutter," was brought in. Still hedid not concede that there was no great overstaffing at thetime of the second election, but testified (when questionedabout transferring three of the alleged discriminatees a monthlater in June) that the Company then (in June) took intoconsideration "the fact that we were overstaffed at ChicopeeFalls," although "we were in better balance" between meat-cutters and nonmeatcutters.On cross-examination, Gerald D'Amour first acknowledgedhis earlier testimony.Q. Now, you testified that the Employer followed apolicy of not making any material changes in the ChicopeeFallsmeat department between the two elections, is thatcorrect?A. That's correct.Q. You stated also that the Company was overstaffed inthe Chicopee Falls meat department?A. That's correct.He was then asked, "Wasn't the size of that departmentreduced somewhat between the date of the first election andthe date of the second election" He paused, appeared tobecome quite nervous and flustered, and gave the somewhatevasive answer "Well, there were two quits to my recollec-tion " Shortly thereafter, the General Counsel again gave himthe opportunity to correct his earlier testimony about thecontinued overstaffing at the time of the second election-Q.Well, is there any question in your mind, Mr.D'Amour, that the total employee complement in the meatdepartment declined between January 20 and May 199A.Well, are you referring to the total hours beingconsumed in that department as of January 20 versus May199 Is that what your question is?Q No, my question is the number of people employedin the department.A. It is my recollection that there may have been 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDslightly lessnumber of people on May 19 than there wereJanuary 20. I would have to verify that by checking therecords. [Emphasis supplied ](Earlier he had testified that he had just prepared a list of meatdepartment employees for the Company's counsel ) When nextasked, "Now, you testified that all during the time betweenthe elections from January to May, that the Employer wasoverstaffed in the Chicopee Falls meat department, and shortin the meat department in other stores, is that true," he simplyanswered, "That's true."Finally,when asked what was his policy in the meatdepartment "after" the second election, he again appearedquite uneasy After giving his answer, in which he admittedthat the so-called "overstaff problem" no longer existed, hequite noticeably turned and looked at the Company's counsel,as if curious to know the counsel's reaction to the answer Theanswer wasA. Afterthe second election, the changes had alreadybeenmade because of the Springfield store openingTherefore, the department had been reduced sufficiently,andthe overstaff problem no longer existed,so we revertedright back to the same status in that store as all the otherstores, whereas, we were able to-TRIAL EXAMINER- That is as of what date9 The dateof the election, or when?THE WITNESSAfterthe date of the election, yesSubsequentto May 19th. [Emphasis supplied.]Thus, after all the opportunities, D'Amour still did not retracthis testimony about the continued overstaffingonMay 19, buttestified that the problem no longer existed at some unspeci-fied time after, or subsequent to, that date. (Kumor wastransferred to the Springfield store before the second election,on April 28; Jeannine Fradet and Richard Martin weretransferred to Springfield after the second election, on June 21and 22.) Further on cross-examination, he claimed that afterthe second election, there was an overstaffing of girls (non-meatcutters) in the department, and that this imbalance hadexisted since October or November 1966. At no time did hemention the fact that in February, shortly after the firstelection and during the period when he claimed a status quopolicy was in effect, he transferred two meat cutting employ-ees from the unit.Upon observing Gerald D'Amour's demeanor on the stand,and evaluating all his testimony, I am compelled to find thathe was willing to give testimony considered helpful to theCompany's cause, even if not factually accurate I further findthat he gave the distorted picture of the staffing of the meatdepartment to bolster his explanations for making employeetransfers.2.Transfers after first electiona.Robert McHaleSometimebefore theJanuary 20 election, a policemanreported to the store manager at the Company's Fairview storethatMcHale had been rude to the policeman when he wasshopping for two turkeys in the Chicopee Falls meat depart-ment. There is no evidence that McHale was disciplined, oreven spoken to about the incident.Twelve daysafterthe election, on February 1, theCompany transferred McHale to the Willimansett store, about2 miles away. In explanation for the transfer, Vice PresidentGeraldD'Amour testified that the Company decided thatMcHale's work was not satisfactory, that he required moretraining, that he would have better training opportunities inthe larger store, and that "The question of environment wasbrought out as a reason-trying to place the individual into thestore where the climate, the atmosphere, was in our opinionbetter,whereas, there would be a new challenge for theindividual, new faces, a new boss with which to work where wewerehoping we could determine better that he was qualifiedto do the work."(Emphasis supplied )Meat Manager Leduc credibly testified, as previously found,that a few days after the January 20 election, PresidentD'Amour, in the presence of Operations Director Lee Huston,told Leduc that "McHale had voted for the Union. He was sureon this And that they would transfer him out to another storefor special training to become a meat cutter, and thensomehow get rid of him." Having previously credited this testi-mony, revealing a discriminatory motivation for the transfer, Ifind that the Company discriminated against McHale in regardto his tenure and conditions of employment because of hisunion activities, thereby discouragingmembership in theUnion, in violation of Section 8(a)(3) and (1) of the Act.b. Joseph KumorKumor, employed full time on a day job elsewhere, worked3 evenings a week As an accommodation, the Company hadpernutted him to work on alternate eveningsOn April 28, without prior notice, the Company directedhim to report to the meat department in the Springfield store,which had opened on April 25. He appealed to OperationsDirector Huston to be transferred back to the Chicopee Fallsstore,which was nearer his home. According to Kumor'sundisputed (and credited) testimony, Huston "simply said no,they ran all qualified employees through a computer in orderto staff the Springfield store, and I was chosen as one " (Thereisno corroboration anywhere in the record that a computerwas actually used. Gerald D'Amour did not mention acomputer )Upon arriving at the Springfield store, Kumor asked if hisschedule at the Chicopee Falls store was "going to hold, andthey said yes." He had been working Monday, Wednesday, andFriday. However the next week, the Company required him towork 2 days in a row (scheduling him to work Tuesday,Thursday, and Friday) Thereafter, the Company scheduledhim to work Thursday, Friday, and Saturday "I told them Iwould not work three nights in a row. They said that was theschedule, I was to abide by it." He quit.Describing the procedure that was followed in staffing thenew Springfield store, Gerald D'Amour testified that theCompany selected individuals from the other stores, setting up"a team or a nucleus for operating" the new store, and "hiringother people to complete the staffing." Explaining Kumor'stransfer,he testified, "The primary purpose was to havetrained personnel in our methods of operation to assign to the[meat] caseat that new Springfield store." However, Inote that the decision to transfer Kumor was an afterthought,inasmuch as he was not transferred (nor notified of thetransfer) until the afternoon of April 28, 3 days after the storeopened. Furthermore, on cross-examination, D'Amour re-vealed that he did not consider Kumor a top-notchedcounterman. BIG Y SUPERMARKETS413Considering the tinting and circumstances of the transfer,and the above-credited testimony by former Meat ManagerLeduc that shortly after the sudden transfer, Chicopee FallsStore Manager Drapeau told Leduc he thought Kumor "hadbeen transferred because he was talking openly for theUnion" (3 weeks before the second election), I find that thereal reason for the transfer was Kumor's union activities, andthat the transfer violated Section 8(a)(1) and (3) of the Act3Transfers after second electionaConstance MenardAccording to Miss Menard, President Paul D'Amour spoketo her about her vote and the Union on the day after thesecond election She testified that about 5 p.m. on May 20,D'Amour "said he knew I had voted no in the previouselection, but he didn't know what was said to me to changemy mind," and also commented that "the Union is not inyet." (This was the same day that President D'Amour toldMeatManager Leduc that the Company's "research" hadidentifiedColeman,Guilbault, andMoreau as the threeemployees who voted against the Union-leaving Menard andsix others to have voted for the Union.) D'Amour (who, asheretofore found, falsely claimed he told Leduc, "I didn'tknow who voted for whom because it was a secret ballot Howcan I tell?"), testified that he did not specifically recall talkingto Menard after the election, but that he went around after theelection and thanked all the employees "for their support"-even those in the Chicopee Falls meat department, "in theinterest of good sportmanship." I credit Menard's version,which corroborated in part Leduc's testimony about theCompany's identification of the union supporters.Although Menard had previously protested being trans-ferred to another store, and although Gerald D'Amour testifiedthat the Company had a policy of giving "very strongconsideration" to keeping employees "as close to their homesas possible," the Company transferred her from the ChicopeeFalls store, which was about 2 blocks from her home, to theFairview store, about 3 miles away-when, as credibly testi-fied by Menard, "There was no one to take my place at thattime at the Chicopee Falls store."Upon arriving at the Fairview store, to work in thedelicatessen section of the meat department, she reported tothe delicatessen leadlady, Connie Nadais, who "was surprisedatmy being there. She asked what I was doing there. She saidthey didn't need anyone on the delicatessen at that time "There were already three other employees working in thedelicatessenNone of these employees, nor the meat manageror store manager, was called to deny Menard's testimonyGeraldD'Amour, claiming that "we were overstaffed atChicopee Falls" (thereby ignoring the facts that the comple-ment had already been reduced to I 1 employees, and 2 otherfemale employees were being transferred out at the sametime), testified that "reviewing the work load of the peoplethere to try to bring that meat department in line with ourparticular guide line sales per man hour, we were able to relieveher from that department .. and we needed the help atFairview, so this was the reason she was selected to go toFairview from Chicopee Falls." This purported reason consti-tutes a shifting in the Company's position. Whereas MeatSupervisor Roland Moreau explained to Menard at the time (asMenard confirmed on cross-examination) that in trying to getsome sort of balance in the meat department, the Companyhad decided to train her to relieve people on vacation, and thatshe might be transferred to still another store, Gerald D'Amourmerely claimed at the trial that she was not needed atChicopee Falls and was needed at Fairview (As previouslynoted, neither Roland Moreau nor any of the other managersorofficialswas called to corroborate Gerald D'Amour'stestimony.)Concerning Menard's testimony about not being neededwhere she was transferred, the company brief contends thatwhat she was told by Nadais "was an isolated and unsubstan-tialcomment by an employee in the new store whom therecord clearly shows was not a supervisor . . and is insuffi-cient to support a violation of Section 8(a)(3) " However, thefacts that Menard was not expected, and was told that she wasnot needed by a person who ordered for the delicatessen, madeout the work schedule (subject to approval), and (at leastroutinely) directed the work in the delicatessen, have someprobative value even if Leadlady Nadais was not a supervisorwithin the meaning of the ActFrom the credited testimony and all the circumstances, Ifind that the Company had determined that Constance Menardvoted for the Union, and that the Company was discrimina-torilymotivated in transferring her out of the unit, in violationof Section 8(a)(1) and (3) of the ActbJeannine Fradet and Richard MartinEven without the transfers of Fradet and Martin from themeat department on June 21 and 22, the department wasalready being depleted. The complement there had beenreduced to 11 employees by May 19, the date of the secondelection.And on June 21, the Company was transferringNorma Moreau, to fill a "very dire demand" for a meatwrapper at another store. There would have remained 10employees except that the Company was also transferringConstance Menard (as discussed above), leaving only 9 in thedepartment and no one to do her work. Yet, the Companyproceeded to transfer Fradet and Martin (who, like Menard,the Company determined had voted for the Union in the May19 election), as well as Meat Manager Leduc (The companycounsel brought out, while cross-examining Leduc, that MeatSupervisor Roland Moreau advised Leduc at the time that he"was being transferred for extensive training," and that Leducquit, believing that the Company was giving him "the samedeal" as President D'Amour said they were giving RobertMcHale-transferring hum out for special training and "thensomehow get rid of him ")Thus, even without transferring Fradet and Martin, theCompany was reducing the meat department to nine employ-ees-two fewer than on August 2, and one or two fewer than atthe time of trial. As already noted, by August 2 the Companyhadtransferred infive permanent employees, plus one tempo-rary employee. Furthermore, employee Florence Danie credi-bly testified that shortly after meatwrapper Fradet wastransferred, a femalemeatwrapper was brought in to doFradet's work.The explanation given by Gerald D'Amour for the transfersof Fradet and Martin was that the volume of business at thenew Springfield store had gone down, that some of the newemployees there had quit because the meat manager could notgive them "the amount of time they required," and themeat manager "called it to our attention." Therefore, accord- 414DECISIONS OFNATIONALLABOR RELATIONS BOARDing to D'Amour, the Company checked its roster of meatdepartment employees in all its stores, considered the locationof Fradet's and Martin's homes and the fact that one of themwas a meatwrapper and one a counterman, and selected them"to complete the staff" at the Springfield store. He did notexplain why he was replacing new employees with experiencedemployees,why Fradet's replacement was not sent to theSpringfield store, or whether the Company thought Fradet andMartin would be willing to work the number of hours whichcaused the new employees to quit at the Springfield store. Butaccording to D'Amour's explanation, the Company decided toreplace the new Springfield employees with these two experi-enced employees, further depleting the staff at the ChicopeeFallsmeat department (reducing it to only seven employees,before replacements were brought in).The company brief states that "Gerald D'Amour relatedthat these transfers were part of the normal pattern of theCompany's operations," but does not give D'Amour's explana-tion. Instead, the brief states that "The business reasons of theEmployer were explained by Gerald D'Amour," citing thetranscript page reference to D'Amour's explanation, but notrepeating the obviously pretextual basis for the transfers.Ifind that the transfers of Jeannine Fradet and RichardMartin were likewise discriminatorily motivated, to deplete theranks of the union supporters in the Chicopee Falls meatdepartment, and violated Section 8(a)(1) and (3) of the ActD Other Alleged Discriminatory Actions1.Against the Scaglrarini sistersaRefusal to hire Christine ScaglrarinrLinda Scagliarini was one of the seven meat departmentemployees the Company deternuned had voted for the Unionon May 19. One of the allegations in the complaint was thatLinda's sister, Christine Scagharini, was discriminatorily re-fused employment.Christine filled out an application at the Springfield store afew days before the storeopening onApril 25. At the time,Operations Director Lee Huston advised her that employeesfrom the Fairview store were being transferred to Springfield,and that she might get a job at Fairview. Linda also spoke toHuston, asking hum if he had a job for Christine. Huston toldher "probably in another store, but not in the same storebecause they wouldn't allow that--working in the same store ifyou're a relative." It was about this same time that theCompany gave Constance Menard theassignmentof trainingher sister, Jean Menard, in the Fairview store-further indica-ting that the Company had no policy against employingrelatives in different stores.Then on May 17, 2 days before the second election, LindaScaglianni asked President Paul D'Amour if he had a job forChristine, and told him that Christine had had experience as acashier.D'Amour asked if Christine had filled out an applica-tionLinda answered that Christine had, at the Springfieldstorewhen it opened, and D'Amour "said the applicationcould have been overlooked because of all the excitement andall that was going on with the opening of the new store." Heinstructed Linda (in her words), "Well, bring her in and let herfillout another one. We could see what we could do for her."In the words of Florence Dame, who overheard the conversa-tion (along with Store Manager Jules Drapeau who did nottestify), D'Amour said for "her to come in and fill out anotherapplication, and that he would see what he could do for her."He did not mention in which store (Both Linda and Danieimpressed me as honest witnesses )On May 19, the day of the election, Christine went to theChicopee Falls store and talked to Store Manager Drapeau. Hetold her to fill out an application. She did, and gave it to himHe said, "I will give it to Paul D'Amour tonight, and we willsee what we can do about it. "Later that day, when the votes were counted, it was learnedthat the Union had won the election in the meat department(where Linda worked) by a vote of 7 to 3 The next day waswhen President D'Amour revealed to MeatManagerLeduc thatthe Company's "research" indicated which three employeesvoted against the Union. Linda was not one of them.That Saturday morning, May 20, Mrs Scagharini (mother ofthe sisters) was in the store shopping, and asked PresidentD'Amour if he had a job for her daughter Christine In thewords of Linda Scagliarini, who overheard the conversation,D'Amour "said that he does not hire in the same family, andthen she says, `Well, how about in another store9' And he said,`It's not the policy because they would go home and comparewages and their bosses." (This conversation was overheard alsoby employee Ingeborg Coleman, a company witness, whotestified that D'Amour responded "I'm sorry, but we don'tlike to have twokids out of the same family ... " BothLinda Scagliarini and Ingeborg Coleman, when so testifying,impressed me as attempting to recall accurately what had beensaid.D'Amour, on the other hand, claimed that he firstanswered Mrs. Scaglrarinr, "This is the first I hear of this "Having observed his demeanor while so testifying, and havingconsidered the contrary testimony by Linda and Mrs.Coleman, I discredit D'Amour's version as a fabrication tosupport his testimony, which I also discredit, that nothing wassaid in his conversation with Linda on May 17 about her sisterChristine.) Admittedly, the Company had relatives working indifferent stores at that timeThe General Counsel contends that the Company's suddenrefusal to employ ChristineScagliarini, the morning after theUnion won the election in the meat department where hersisterLinda worked, was part of the Company's pattern ofdiscrimination against the union supporters I agree. Clearly,the Company had induced Christine to file the application foremployment in another store, and Gerald D'Amour admittedthat the Company had been "continuously hiring in the otherstores." The argument in the company brief that there was no"evidence submitted that therewas, infact, any vacancy" inthe ChicopeeFalls meatdepartmentmissesthe point.Accordingly, I find that the Company's refusal on May 20to lure ChristineScagliariniwas part ofitscampaign toundermine the Union, and violated Section 8(a)(1) and (3) ofthe Act.b. Refusalto change Linda Scagliarini's shiftLinda Scagliarmi first asked President D'Amour about"going on days" on May 17, in the same conversation in whichshe asked him for a job for Christine. Linda credibly testifiedthat she told D'Amour that she was going to be graduating in acouple of weeks, that she wanted to go on days, and wantedmore hours. (At the time, she was working after school and onSaturdays.) D`Amour promised to "see what he could do,"thereby implying that there was no company policy against BIGY SUPERMARKETS415such a shift change. (As stated before, Store Manager Drapeauwho overheard the conversation did not testify.)About May 30, the time of her graduation from highschool, she again asked D'Amour about the shift change (Inthemeantime, the Umon had won the election in the meatdepartment and D'Amour had refused to hire her sisterChristine.) This time, D'Amour's response was quite different.She credibly testified, "I asked him if I could go on days, andhe said it's not his policy to have people that work on nights togo on days, and he asked me if there was any other case thatwe had done this, and I said yes, Corrine Fleury, and he said inher case it was different," without stating how it was different.(It is undisputed that when Fleury was graduated from highschool a year or two earlier, she had been working nights withLinda, and she was permitted to transfer to the day shift.) Alsoin the conversation with Linda, D'Amour kept saying,"I don'tknow what Mr. Weston[the union representative]promisedyou, but you're not going to get it here. "(Emphasis supplied.)During this conversation, Meat Manager Leduc and StoreManager Drapeau were in the room part of the time. Leduccredibly testified that he did not hear all the conversation, buthe heard Linda ask D'Amour if she could go on days, and laterheard Weston's name mentioned, "but I don't know what wassaid about him."The General Counsel contends that apart from the timing ofPresidentD'Amour's change in attitude, "D'Amour himselfbelied his motive when he brought the name of the unionrepresentative into the conversation in the context of hisrefusal to allow the requested transfer" The company briefcontends that the General Counsel's claim of a violation "restsentirely upon a conversation that took place in late June, 1967between her and Paul D'Amour." The undisputed testimony,however, is that this conversation (in which Linda asked asecond time about going on days) was about May 30, at thetime of her graduation-not a month later-and the Companyignores the credited testimony that Linda first made therequest about 2 weeks earlier, on May 17, when D'Amour saidhe would see what he could do about it. (Apparently, theCompany relies on Paul D'Amour's discredited testimony thatwhen he talked to Linda on May 17 and asked her if she hadany questions concerning the upcoming election, and repeatedthe question a time or two, she answered that she did not eachtime, and "That's all" that was said-therefore nothing about ajob for Christine nor a shift change for Linda-contrary tocredited testimony by General Counsel's witnesses ) Nowheredoes the Company explain why, in view of its employeeturnover, it would not want girls to transfer to the day shiftand work full time upon graduation from high school TheCompany's further argument, that "The General Counseloffered no proof that there was an opening on days which theEmployer filled with someoneotherthan Miss Scagliarni,"ignores D'Amour's promise to see what he could do, and alsothe evidence of many transfers into the meat department andbetween stores, and Gerald D'Amour's testimony that "wewere continuously hiring in the other stores."I find from the credited testimony and all the circumstancesthat the Company refused to permit Linda Scaglianni totransfer from the after-school-and-Saturday shift to longerhours on a daytime shift upon her graduation from highschool, in order to deny her full-time employment and therebyencourage her to quit-as she did on August 27 1 further findthat the Company's actions were another part of its campaignto undermine the Union and violated Section 8(a)(1) and (3)of the Act2Against sister of Constance MenardJean Menard was hired about April 26 to work in the meatdepartment delicatessen at the Fairview store, where she wastrained by her sister (Constance Menard, from the ChicopeeFalls store). She worked until May 20-the same day theCompany mailed its employees the above-mentioned letterabout the May 19 election results and, as found above, thesame day the Company discrinunatorily refused to hireChristine Scaglianni because her sister, Linda Scagliarmi, wasemployed (like Jean's sister, Constance) in the Chicopee Fallsmeat department which voted for union representation.About 5 p.m. on May 20, Fairview Store Manager MauriceLaBrecque advised Jean (without prior notice) that a girl wascoming back from the Springfield store, that he would try toplace Jean somewhere else in the store, that she should callhim on Monday after school, and that he would "see what hecould do." At that time, there were only two other employeesworking in the delicatessen. (Thus, the Company was layingoff Jean Menard in order not to have four employees workingin the delicatessen, whereas a month later, when Jean's sisterConstancewas transferred in-as found above, discrimina-+orily-from the Chicopee Falls meat department on June 21,there were then already three employees in the delicatessen,and Constance made the fourth. Furthermore, Jean's replace-ment in the delicatessen was not someone from the Springfieldstore,but was from another department inside the store-which fact is some indication that no one was returning fromthe Springfield store and that LaBrecque's stated reason forlaying off Jean Menard was a mere pretext. Another indicationis that Company's list of transfers, from its transfer book, doesnot show that any employee was transferred to the Springfieldstore and back.)When Jean Menard telephoned LaBrecque on Monday, as hehad suggested, he told her "there was nothing else as yet," andtold her to call him the next day. Tuesday, when she againcalled him, he told her he had not talked to the D'Amours yet."I told him to call me if he heard anything," but nobody fromthe Company ever contacted her. (LaBrecque did not testify.)The Company offered no evidence to justify the JeanMenard layoff, at a time when the Company was continuous-lyhiring employees in the various stores, and transferringemployees between departments and between stores. Further-more, the failure of the Company to recall her, instead oftransferring in her sister Constance on June 21-leaving no onein the Chicopee Falls meat department to take Constance'splace-confirms the Company's discriminatory motivation forlaying Jean off.The General Counsel contends that "the evidence respectingJean Menard viewed in the context of all other evidence in thecasewarrants the conclusion that Jean Menard was laid offbecause she was the sister of Constance Menard, a pro-umonemployee in the Chicopee Falls meat department." I agree.There is therefore no merit to the Company's contention thatthe General Counsel's failure to prove that Jean herself wasengaged in union activity precluded the finding of a violationof the Act. (In a footnote, the company brief states that "Noteshould also be made that she had failed to complete her 60 day 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrialperiod as of that time." This clearly is a mere after-thoughtAt no time did the Company give it as a reason forthe layoff.)Ifind that the Company laid off Jean Menard, a sister of aunion supporter in the Chicopee Falls meat department, forthe same discriminatory reason it refused to hire ChristineScagharini, a sister of another union supporter in that samebargainingunitwhich voted for the Union. The layofftherefore violated Section 8(a)(1) and (3) of the ActE.Alleged Interrogation and ThreatsThe General Counsel introduced testimony from only twowitnesses to support the allegation that President PaulD'Amour, in a group meeting of Chicopee Falls meat depart-ment employees on May 17, "interrogated its employees byasking them whether union agents had visited them, and whatthe union agents had prormsed them." Employee FlorenceDame was able to remember very little about what D'Amoursaid, and the other employee, Paul Benard, gave such contra-dictory testimony that I do not find it probative enough tobase any findings on it. (I note also that the Company's twowitnesses who testified about the meeting were likewise notpersuasive. Employee Rita Guilbault's recollection was so poorthat she testified, "I don't remember him [D'Amour] men-tioning the word `Union' at that meeting ... Like I told youbefore, Mr. D'Amour didn't talk about the Union at all thatmorning." President D'Amour, the other witness, testifiedpositively, "I did not use the word `Union. " However, he latercontradicted himself, admitting that he did.) I find that theGeneral Counsel has failed to show by a preponderance of theevidence that the Company violated Section 8(a)(1) in thismeeting.After the meeting, however, D'Amour spoke individually tomost or all of the meat department employees. EmployeeConstance Menard credibly testified that he spoke to her aloneand "said that if the Union got in that we would be actuallylosing money because we would be paying $5 a month in duesfor the same amount of pay and thatthe supervisors would notbe able to make our schedules out the way we wanted themand that our hours would probably be cut and we probablywould not be able to get the hours we wanted."(Emphasissupplied.)When D'Amour was asked about this conversation,he impressed me as being less than candid. He testified that "Imerely asked her if she had any questions with regards to thisactivity that was going on ... I remember asking her two orthree times, `Is there anything else?' and she said, `That was it.'..Ithink I remember quite clearly that that is all thathappened, because she just didn't speak up " Then heanswered, "Right. That is correct," to the question, "Accord-ing to your present recollection, then, you asked her threetimes about the same question and she answered `No' eachtime; and that was all?" I discredit this as a fabrication, toconcealwhat actuallywas said.) I therefore find thatD'Amour, as alleged in the complaint, threatened the em-ployee "that if the Union got in ..working hours would becut, and employees would not be able to get the workingschedules they wanted," in violation of Section 8(a)(l) of theAct.On the same day, D'Amour called in another employee,Linda Scagliarini, and talked to her about 45 minutes.However, the part she remembered about what D'Amour saidconcerning the Union was permissible antiunion arguments andnot violative of the Act.Three days later, on May 20 (the day after the election),D'Amour spoke again to employee Constance Menard. Aspreviously discussed, Constance Menard credibly testified that"He said he knew I had voted no in the previous election, buthe didn't know what was said to me to have me change mymind. (D'Amour denied that he said this toJeanMenard.) Inthe same conversation, D'Amour also commented that "theUnion is not in yet " When this interrogation is considered inthe context of (I) the threats he made to her on May 17; (2)the discriminatory transfers before and after this incident; (3)the undisputed testimony that Meat Manager Leduc advisedemployees Jeannine Fradet and Richard Martin that theyshould vote "No" in the May 19 election because he thoughtthey were good employees and he did not want them to betransferred; (4) the evidence brought out by the companycounsel upon cross-examining employee Florence Danie (thaton May 17 in order to "cover" herself, because of her fear oflosing her job, she deliberately made an untrue statement toD'Amour-concernmg the union strength), and (5) the evi-dence also brought out by the Company's counsel, in redirectexaminationof D'Amour (that before the May 19election,Richard Martin "approached me voluntarily" and said that"this time, this [union] is not going to get one vote. We are allgoing to vote for the Company," and that after the election,Martin told D'Amour "he was sorry it turned out thatway"-also indicating fear on Martin's part), I find that thisMay 20 interrogation of Constance Menard was coercive-tending to induce fear of reprisals and to restrain employeesfrom engaging in union activity, in violation of Section 8(a)(1)of the Act.Concerning the allegation that D'Amour also told employeeRichard Martin he knew how Martin voted, Martin did nottestify, and both Leduc and D'Amour gave varying accounts ofthe exact wording of what D'Amour said. Inasmuch as anyfinding on this allegation would merely be cumulative, I do notdeem it necessary to resolve the conflicts. (However, Ispecifically discredit D'Amour's testimony, at one point, thatin the May 20 conversation he told Martin, "I don't knowwhat you did. I am not supposed to know," in the followingversion of what he told Martin. "Well, with only three votes,you could be-you might have voted with the Union.I don'tknow what you did. I am not supposed to know. "[Emphasissupplied.]As in other parts of his testimony D'Amourappeared to be attempting to fabricate a defense when sotestifying.)CONCLUSIONS OF LAW1.By refusing on May 20 to hire Christine Scagliarim, bylaying off Jean Menard on May 20, by refusing full-timeemployment to Linda Scaghanni on May 30, and by trans-ferring out of the bargaining unit Robert McHale on February1, Joseph Kumor on April 28, Jeannine Fradet and ConstanceMenard on June 21, and Richard Martin on June 22, todiscourage union membership and to undercut the Union, theCompany engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and (3) and Section 2(6)and (7) of the Act.2.By making threats and engaging in coercive interroga-tion, the Company violated Section 8(axl) of the Act. BIG Y SUPERMARKETS417THE REMEDYInsteadof confining its challenge of the Board's unitdeterminations to lawful litigation, the Respondent has floutedthe Act in carrying out its intentions-announced a day afterthe Union's May 19 election victory in the Chicopee Falls meatdepartment-to "go to all possible means to prevent this smallgroup of seven people from trying to change the destiny ofapproximately 500 BIG Y employees " Thus, the Respondenthas discriminated against union supporters in the bargainingunit, and their relatives, thereby contributing to virtually acomplete replacement of those unit employees believed tohave voted for the Union-for the purpose of undermining theUnion, whether or not the Respondent's unit contentions areupheld. In view of this flagrant conduct and the flouting of theemployees' rights, causing the employees to fear reprisals forengaging in union activities, I shall recommend that theRespondent be ordered to cease and desist from this and otherunlawful conduct found, and to take certain affirmative actionto help restore the status quo, which action I find necessary toremedy and to remove the effect of the unfair labor practicesand to effectuate the policies of the Act.I shall recommend that the Respondent be ordered to offeremployment to Christine Scagliarini, with backpay from May20, reinstatement to Jean Menard, with backpay from May 20,reinstatement in the Chicopee Falls meat department to LindaScagliarmi, with backpay from May 30 (when she was deniedfull-time employment), reinstatement in that department toJoseph Kumor, with backpay from May 8 (when the Com-pany, following his discriminatory transfer from the ChicopeeFallsmeat department, further changed his scheduled work-days, inducing him to quit), and transfer to or reinstatement inthat department to Robert McHale, Jeannine Fradet, Con-stance Menard, and Richard Martin (who were discriminatorilytransferred out), and also to Florence Danie, Paul Benard, andDennis LaJeunesse (whom the Company determined also wereunion supporters-as a prerequisite for dispelling fears ofreprisal and restoring the statutory rights of the employees),with backpay beginning 5 days after the date of this Decision(or, for Florence Danie, 5 days after she recovers and appliesfor reinstatement before 1969), if the Respondent fails tooffer such reinstatement by then, The backpay shall becomputed in the manner set forth in F.W.WoolworthCompany,90 NLRB 289, plus interest at 6 percent per annumas prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Because of the Respondent's actions in sending copies of itspostelection letter (announcing its intentions to withstand"this small group of seven people" in the Chicopee Falls meatdepartment) to employees in all its stores, and inasmuch asemployees from that meat department were discriminatorilytransferred thereafter to other stores, I shall also recommendthat the Respondent be ordered to post appropriate notices inthe other stores as well, in order that the employees there willnot be restrained themselves from exercising their statutoryrights by the Respondent's unlawful conduct taken againstemployees in the Chicopee Falls store.[Recommended Order omitted from publication.]